Citation Nr: 1501059	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for the service-connected mood disorder with depressive features (previously claimed as somatoform disorder) in excess of 30 percent prior to November 17, 2011, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for the service-connected irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD) prior to August 25, 2008, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability evaluation based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by a Department of Veterans' Affairs (VA) Regional Office (RO).

The Board observes that the July 2008 rating decision granted service connection for somatoform disorder and assigned an initial 30 percent disability rating.  The July 2008 rating decision also granted service connection for IBS and GERD and assigned initial noncompensable disability ratings.  As the claims on appeal involve requests for higher initial ratings following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).

As a matter of background, in a May 2009 rating decision, the RO increased the Veteran's disability rating for IBS and GERD to 10 percent, effective August 25, 2008, the date the RO found the Veteran filed his claim for an increased rating.  In a June 2009 correspondence, the Veteran disagreed with the date of the assignment of the 10 percent evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Initially, the Board notes that the RO characterized the current matter on appeal as entitlement to an effective date prior to August 25, 2008, for the award of the 10 percent rating for IBS and GERD.  However, the Board finds that the August 25, 2008, correspondence was, in fact, a notice of disagreement with the initial ratings assigned, and not a claim for an increased rating.  Therefore, the Veteran's claim is essentially a claim for an initial compensable rating for the applicable period prior to August 25, 2008, and the matter has therefore been re-characterized on the first page.  

During the pendency of the appeal, a March 2012 rating decision granted an increased rating of 50 percent for the Veteran's service-connected mood disorder with depressive features, effective November 17, 2011.  Inasmuch as a rating higher than 50 percent for the service-connected mood disorder is available, and as a claimant is presumed to want the maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains on appeal.  Id.

The Veteran has also contended that he is unable to work due to his mood disorder, his IBS, and his GERD. The Veteran filed a claim for TDIU in September 2014; however, it appears that the RO has not yet adjudicated this claim.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. 
Based on the above, even though an appeal for TDIU has not yet been perfected, as the Veteran has appealed the initial ratings assigned and contended that he could not work due to the disabilities on appeal, the Board has included the TDIU aspect of his claim as a listed issue on appeal.  The issue of entitlement to a TDIU is addressed in the REMAND below.  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in October 2014. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a VA mental health examination dated in February 2009, VA treatment records dated from January 2012 to June 2013, and the transcript from the October 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to an increased rating for the service-connected right knee disability has been raised by the record in a September 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2014 Travel Board hearing testimony and in various submissions, the Veteran indicated that his service-connected mood disorder with depressive features and his service-connected IBS with GERD had increased in severity following complications from his right knee surgery in August 2013.  The Veteran was last afforded a VA examination for his service-connected mood disorder with depressive features and his service-connected IBS with GERD in January 2012.  Although a Mental Disorders Disability Benefits Questionnaire (DBQ) was completed in November 2014 following the October 2014 Travel Board hearing, this examination is not adequate for rating purposes because the examiner did not provide a Global Assessment of Functioning (GAF) score regarding the Veteran's service-connected mood disorder with depressive features.  Furthermore, although the Veteran submitted additional evidence during his October 2014 Travel Board hearing with a waiver of RO review of this additional evidence, the Veteran has not waived RO consideration of the November 2014 Mental Disorders DBQ.

In light of the foregoing evidence indicating that these disabilities may have worsened, under the duty to assist, new VA examinations are necessary to clarify the current severity of the Veteran's service-connected mood disorder with depressive features and his service-connected IBS with GERD.

As to the issue of entitlement to a TDIU, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for his service-connected mood disorder with depressive features and IBS with GERD, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Moreover, the Board notes that the Veteran is currently assigned a 50 percent evaluation for a mood disorder with depressive features; a 30 percent evaluation for left knee osteochondritis desiccans; a 30 percent evaluation for a right total knee replacement; and a 10 percent evaluation for IBS with GERD.  Based upon the foregoing disabilities, the Veteran has an 80 percent combined disability rating.  38 C.F.R. § 4.25.  His May 2010 and September 2014 VA Forms 21-8940 show him to have work experience in real estate sales for approximately 21 years, until 2010, and to have four years of college education and a Master's Degree.

The Veteran claims that he is unable to obtain a substantially gainful occupation due to his service-connected disabilities.  The Board observes that although the RO obtained some opinions as to the functional impairment of some of the Veteran's service-connected disabilities in May 2010, these opinions are outdated, as many of the Veteran's service-connected disabilities have worsened in severity since that evaluation.  Furthermore, no examiner has offered an opinion as to whether the Veteran was precluded by reason of his service-connected disabilities, in the aggregate, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

Therefore, VA should obtain a current medical opinion on whether the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to the combined effect of all his service-connected disabilities.  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the development in step 1, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and severity of his service-connected mood disorder with depressive features, and to obtain an opinion as to the impact of the Veteran's mood disorder with depressive features on the Veteran's ability to work.  The electronic claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

All pertinent psychiatric pathology should be noted in the examination report.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's mood disorder with depressive features, specifically the level of occupational and social impairment the Veteran's mood disorder with depressive features creates, including whether this disability renders the Veteran unemployable.  As part of the evaluation, the examiner is requested to enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner is also requested to provide an opinion concerning the functional effects of the Veteran's anxiety disorder on his ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed.  

3. After completing the development in step 1, the AOJ should arrange for an appropriate examination of the Veteran to determine the current nature and severity of his service-connected IBS with GERD, and to obtain an opinion as to the impact of the Veteran's IBS with GERD on his ability to work.  The electronic claims folder, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should identify all symptomatology and other manifestations directly related to the Veteran's service-connected IBS and GERD.  Examination findings should be reported to allow for application of VA rating criteria applicable to IBS and GERD.

4. After the above development, the Veteran should be afforded a VA examination to determine whether the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner should review the entire claims file, including a copy of this remand, in conjunction with the examination.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (listed above), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations and treatment records and the Veteran's lay statements regarding the impact of his service-connected disabilities on his ability to work.

5. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


